Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:
Michael Blake Runyon, D.P.M., DATE: September 8, 1995
Petitioner,

Docket No. C-95-067
Decision No. CR392

-we

The Inspector General.

DECISION

By letter dated December 15, 1994, Michael Blake Runyon,
D.P.M., the Petitioner herein, was notified by the Inspector
General (I.G.), of the U.S. Department of Health & Human
Services (HHS), that it had been decided to exclude him for a
period of five years from participation in the Medicare
program and from participation in the State health care
programs described in section 1128(h) of the Social Security
Act (Act), which are referred to herein as "Medicaid." The
I.G.'s rationale was that exclusion, for at least five years,
is mandated by sections 1128(a)(1) and 1128(c)(3)(B) of the
Act because Petitioner had been convicted of a criminal
offense related to the delivery of an item or service under
the Medi-Cal progran.!

1 The I.G.'s December 15, 1994 letter notifying
Petitioner of his exclusion states that Petitioner's criminal
offense is related to the delivery of an item or service
“under the Medi-Cal program," (California's Medicaid program,
a State health care program). However, in her brief, the
I.G. informed me that she had inadvertently sent an incorrect
notice to Petitioner. I.G. Memorandum at 1 - 2, n.2. The
notice should have stated that Petitioner was convicted of a
criminal offense related to the Medicare program. The I.G.
asserts that the reference to Medi-Cal -- instead of Medicare
-- is of no legal consequence because section 1128(a) (1) of
the Act requires the Secretary to exclude "({a])ny individual
or entity that has been convicted of a criminal offense
related to the delivery of an item or service under Title
XVIII [Medicare] or under any State health care program
2

Petitioner filed a timely request for review of the I.G.'s
action by an administrative law judge of the Departmental
Appeals Board (DAB). The I.G. moved for summary disposition.

Because I determined that there are no facts of decisional
significance genuinely in dispute, and that the only matters
to be decided are the legal implications of the undisputed
facts, I have decided the case on the basis of the parties'
written submissions.

I find no reason to disturb the I.G.'s determination to
exclude Petitioner from participation in the Medicare and
Medicaid programs for a period of five years.

APPLICABLE LAW

Sections 1128(a)(1) and 1128(c) (3)(B) of the Act make it
mandatory for any individual who has been convicted of a
criminal offense related to the delivery of an item or
service under Medicare or Medicaid to be excluded from
participation in such programs for a period of at least five
years.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

Eindings of Fact and Conclusions of Law by Agreement of the

1. As a result of an investigation conducted by the
California Department of Justice Bureau of Medi-Cal Fraud and
the Office of the I.G., Petitioner was charged with one
felony count of conspiracy to defraud the Medi-Cal and
Medicare programs, in violation of: section 182(a)(1) and

{including Medicaid]." Id. Petitioner has not contested the
adequacy of the notice or argued that the I.G.'s inadvertent
mistake supports a contention that there is no basis for his
exclusion. Thus, the I.G.'s notice is not an issue in this
case. P. Response at 4.

2 In this section, I have adopted I.G. Proposed
Findings 1, 2, and 7. Petitioner did not contest these
specific findings of fact and conclusions of law. P.
Response at 2. I have independently reviewed the record and
determined that the findings have a basis in the record.
Thus, I have adopted these findings of fact and conclusions
of law, with only minor editorial changes. Additionally, I
have supplied the citations to the record that support the
findings.
3

(4) of the California Penal Code (Conspiracy); section
14107.2(a) and (b) of the California Welfare and Institutions
Code (False Claims); section 650 of the California Business
and Professions Code (CBPC) (Unlawful Remuneration); section
4390 of the CBPC (Prescription Forgery); and four felony
counts of forgery of a prescription for a TENS
(Transcutaneous Electrical Nerve Stimulators) device, a
dangerous drug, as defined in section 4211(b) of the CBPC, in
violation of section 4390(a) of the CBPC. I.G. Exs. 2 - 5,
14.

2. Pursuant to a plea bargain, Petitioner pleaded no
contest to, and was convicted of, one count of receiving
unlawful remuneration on or about December 30, 1989, for
sending medical business to Sunmac, a medical supply company,
in violation of section 650 of the CBPC. Petitioner was
sentenced to three years' probation on condition that he
disgorge his kickbacks in the amount of $3863; pay a fine of
$8500 for the cost of the investigation; and pay restitution
of $1000 through the California Department of Justice. I.G.
Exs. 17, 18.

3. The Secretary of HHS has delegated to the I.G. the duty
(pursuant to 42 U.S.C. § 1320a-7(a)) of excluding persons and
entities convicted of program-related crimes from
participating in Medicare and of directing their exclusion
from State health care programs. 48 Fed. Reg. 21,662 (1983);
42 C.F.R. § 1001.101 et seq.

indi Fact i we

4. During the period relevant to this case, Petitioner was
a podiatrist, practicing in California.

5, Under Medicare and Medicaid regulations, a physician
must sign a prescription for a patient to rent a TENS unit.

3 The I.G. submitted 18 exhibits with the I.G.'s
motion and memorandum for summary disposition. I cite these
exhibits as "I.G. Ex(s). (number) at (page)." The I.G.
submitted also one exhibit, I.G. Ex. 19, with her reply
brief. Petitioner submitted exhibits A - E with his
response. Since Petitioner's exhibits were not labelled
correctly, I have relabelled them and they are now
Petitioner's exhibits 1-5. I cite these exhibits as "P.
Ex(s). (number) at (page)." The pages in Petitioner's
response brief are not numbered. I have numbered these
pages. Page 1 begins with the "Introduction" and the last
page is 12. Neither party has objected to the other party's
exhibits. In the absence of objection, I admit both parties'
exhibits into evidence.
4

The physician must also complete and sign a Certificate of
Medical Necessity (CMN) for rental of the TENS device. If a
patient wishes to purchase a TENS unit, the physician must
then sign a separate written prescription after conducting a
follow-up examination to determine whether the TENS unit
benefitted the patient. I.G. Ex. 3; P. Response at 2 - 3;
I.G. Memorandum at 7 - 9; I.G. Reply at 4 - 6.

6. The authorizing prescription and CMN must be submitted”

to the Medicare or Medicaid fiscal intermediary, along with a
claim form, for a TENS rental, TENS purchase, and subsequent

TENS order for supplies. I.G. Ex. 3.

7. The complaint filed against Petitioner alleged a
fraudulent scheme between Petitioner and Sunmac whereby
Petitioner agreed to prescribe Sunmac's TENS units, for
certain of his podiatric patients, knowing that these TENS
units were not medically necessary. Petitioner then
allegedly received unlawful remuneration from Sunmac for
referring his podiatric patients to Sunmac for the TENS
units. I.G. Ex. 2 at 1; I.G. Exs. 3, 14, 18.

8. Allegedly, Sunmac submitted claims to Medicare and
Medicaid for the TENS units, which Petitioner had prescribed.
Sunmac's forms to Medicare contained falsely completed
authorizing documents and Sunmac was then paid by Medicare
for the claims it submitted based upon the false
prescriptions and CMN forms. I.G. Exs. 14, 17, 18.

9. Petitioner's plea of no contest was accepted by the Los
Angeles County Municipal Court, Van Nuys Branch. The court
found him guilty as a matter of law. I.G. Ex. 17.

10. Petitioner's plea of no contest, and the court's
acceptance of that plea, constitute a conviction within the
meaning of sections 1128(a)(1) and 1128(i)(3) of the Act.

11. The offense of which Petitioner was convicted --
receiving remuneration in exchange for patient referrals --
is related to the delivery of items or services under
Medicare, within the meaning of section 1128(a)(1) of the
Act.

12. The I.G. properly excluded Petitioner, pursuant to
section 1128(a)(1) of the Act, for a period of five years, as
required by the minimum mandatory exclusion provision of
section 1128(c) (3) (B) of the Act.

13. I do not have the authority to reduce the five-year
minimum exclusion mandated by section 1128(c)(3)(B) of the
Act. 42 C.F.R. § 1001.102.
5

14. Petitioner is not entitled to an in-person hearing,
because no disputed issue of material fact exists in this
case.

PETITIONER'S ARGUMENT

Petitioner argues the following: (1) that his criminal
conviction was not related to the delivery of items or
services under Medicare or Medicaid; (2) that he did nothing
improper in prescribing medical equipment -- rather, he acted
in good faith to help his patients; and (3) that a criminal
conviction for receiving kickbacks does not justify mandatory
exclusion under section 1128(a)(1) -- instead, section
1128(b) (permissive exclusion) must be regarded as
controlling.

DISCUSSION
I. he 1.G. was required to exclude Petitioner
pursuant to section 1128(a) (1) of the Act.

The law relied upon by the I.G. to exclude Petitioner,
section 1128(a)(1) of the Act, requires initially that
Petitioner have been convicted of a criminal offense. As
previously noted, Petitioner, a podiatrist, was charged with
a number of criminal offenses, all related to his receiving
unlawful remuneration from a supplier of medical equipment.
Petitioner entered a no contest plea to the unlawful
remuneration charge. The judge accepted Petitioner's plea
and sentenced him. The Act defines the term "convicted of a
criminal offense" to include those circumstances in which a
plea of nolo contendere (no contest) by an individual has
been accepted by a federal, State, or local court. Act,
section 1128(i)(3). Therefore, I conclude that Petitioner
was convicted of a criminal offense within the meaning of
sections 1128(a)(1) and 1128(i) of the Act.

Next, the Act requires that the criminal activity must have
been related to the delivery of an item or service under

Medicare or Medicaid. A person may be guilty of a program-
related offense even if he or she did not physically deliver

any items or services. Napoleon S. Maminta, M.D., DAB 1135
(1990); Charles W. Wheeler and Joan K. Todd, DAB 1123 (1990);

Jack W. Greene, DAB CR19 (1989), aff'd DAB 1078 (1989), aff'd
ub nom., Greene v. Sullivan, 731 F. Supp. 835 (E.D. Tenn.
1990). An offense is program-related if there is a common-
sense connection between the offense and the Medicare or
Medicaid programs. Berton Siegel, D.O., DAB 1467 (1994). I
find that connection here. Petitioner admits that "he pled
no contest to . . . receiving unlawful remuneration for
sending business to Sunmac ... ." P. Response at 3. See
I.G. Ex. 17. The receipt of unlawful remuneration for
sending business to the entity paying such remuneration
constitutes a kickback. The kickback paid by Sunmac to
Petitioner involved medical equipment (TENS units) for which
Sunmac billed Medicare. Thus, Petitioner's receipt of the
kickback was directly related to the program that paid for
the equipment which was the subject of the kickback.
Niranjana B. Parikh, M.D., DAB 1334 (1992).

Applying a mandatory exclusion under these circumstances also
comports with the intent of Congress to strengthen the
mandatory exclusion provision by amendment of the exclusion

laws in 1987. See ica: atie
Protection Act of 1987, Pub. L. No. 100-93, § 4(a)-(c), 101

Stat. 688, 689 (1987) (codified at 42 U.S.C. § 1396);
Maminta, DAB 1135 at 10. In Maminta, an appellate panel of
the DAB examined the legislative history of the mandatory
exclusion provision and found that Congress intended
mandatory exclusions to be instituted whenever the programs
were victimized by a criminal offense whether or not the
offense involved actual delivery of medical care by a
convicted individual or entity. Jd. at 12.

With regard to this case, Petitioner's criminal conviction
for accepting kickbacks for referring patients for the rental
or purchase of medical equipment that was not medically
necessary is sufficiently related to the delivery of an item
or service under Medicare or Medicaid to justify application
of the mandatory exclusion provisions of section 1128(a) (1).
It is no defense that the kickbacks may have been paid for
medically justifiable transactions or that Petitioner acted
in good faith in prescribing the equipment. Zenaida

Macapaga 1, R.N., DAB CR179 (1992). It is not necessary that
I examine Petitioner's motivations, since proof of criminal
intent is not required to bring a conviction within the ambit
of section 1128(a) (1). Healt! ba _ Ma:
Convalescent Hospital, DAB 1173 (1990). Further, with regard
to the five-year minimum mandatory exclusion, an
administrative law judge cannot look beyond the fact of
conviction, or consider evidence intended to mitigate the
length of the minimum mandatory exclusion. Asadollah

Amrollahifar, Ph.D., DAB CR238 (1992).

I reject also Petitioner's argument that he should be
sanctioned under section 1128(b)(7) of the Act, which
provides for the exclusion of individuals who have committed
an act described in sections 1128A or 1128B. P. Response at
8 - 9. It is undeniable that there is some subject matter
overlap between the mandatory exclusion for criminal
convictions authorized by section 1128(a) (1) and the
permissive exclusion for fraud or kickbacks authorized by
7

section 1128(b)(7). Parikh, DAB 1334 at 4. However, once a
person has been convicted of a program-related criminal
offense, exclusion is mandatory under section 1128(a) (1).

Id. at 4 (citing Leon Brown, M.D., DAB CR83 (1990), aff'd DAB
1208 (1990)). Therefore, it has consistently been held that
the Secretary is under no obligation to proceed under section
1128(b) of the Act. Thus, once the I.G. determined that
Petitioner's conviction was within the meaning of section
1128(a) (1), the I.G. was under no obligation to consider
whether section 1128(b) (7) was applicable.

II. Petitioner is not entitled to an in-person hearing.

Since there are no disputed issues of material fact in this
case, I find that an in-person hearing is not justified. As
the I.G. has correctly noted, the only issues in this case
are: (1) whether Petitioner was convicted of a criminal
offense under federal or State law; and (2) whether
Petitioner's criminal offense was related to the delivery of
an item or service under Medicare or Medicaid. I.G.
Memorandum at 16. As for the first issue, Petitioner
admitted that he was convicted of a criminal offense in that
he admitted pleading to a charge of "receiving unlawful
remuneration." P. Response at 1, 6. The second issue,
whether Petitioner's conviction was program-related, is a
question of law. I have found Petitioner's conviction to be
program related. Thus, I find that Petitioner's case can be
decided without an in-person hearing.

CONCLUSION

Sections 1128(a)(1) and 1128(c) (3)(B) of the Act mandate that
the Petitioner herein be excluded from the Medicare and
Medicaid programs for a period of at least five years because
of his criminal conviction for accepting unlawful
remuneration. Jack W. Greene, DAB CR19 (1989), aff'd DAB

1078 (1989), aff'd sub nom., Greene v. Sullivan, 731 F. Supp.
835 (E.D. Tenn. 1990).

The five-year exclusion is, therefore, sustained.

/s/
Joseph K. Riotto

Administrative Law Judge
